 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
          CURTIS PEDERSON,                                    CASE NO. 3:20-cv-05216-RJB
11
                                   Plaintiff,                 ORDER GRANTING PLAINTIFF’S
12              v.                                            MOTION TO STAY
13        NOVARTIS PHARMACEUTICALS
          CORPORATION,
14
                                   Defendant.
15

16

17
            THIS MATTER comes before the Court on Plaintiff Curtis Pederson’s Motion to Stay.
18
     Dkt. 29. The Court has considered the pleadings filed in support of and in opposition to the
19
     motion and the remaining file.
20
            Plaintiff’s claims arise out of injuries allegedly sustained because of Novartis’ failure to
21
     warn of risks associated with a drug it manufactured called Tasigna, which is used to treat
22
     chronic myeloid leukemia. Dkt. 1. On July 29, 2021, there will be a hearing on a motion to
23
     transfer under 28 U.S.C. § 1407 before the Judicial Panel on Multidistrict Litigation (“JPML”)
24


     -1
 1   to determine whether to consolidate 19 federal Tasigna-based cases, including Plaintiff’s, that are

 2   pending in 12 federal district courts. Dkt. 29. Plaintiff moves to stay discovery and all other

 3   proceedings pending resolution of that motion. Id. For the following reasons, Plaintiff’s motion

 4   should be granted.

 5           A district court has broad discretion to control its own docket,” which includes the

 6   discretion to stay proceedings. Clinton v. Jones, 520 U.S. 681, 683 (1997). When deciding a

 7   motion to stay, a district court should consider the interests of judicial economy and efficiency

 8   and potential prejudice. Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997).

 9           The hearing on the motion to transfer is set for later this month. According to Plaintiff, a

10   decision on that motion is expected by early August 2021. A one-month stay of proceedings will

11   not prejudice Defendant. It would, however, be in the interest of judicial economy and

12   efficiency. At least two other district courts with Tasigna cases pending before the same JPML

13   have reached the same conclusion. See Burke v. Novartis Pharm. Corp., Case No. 2:20-cv-

14   02032 (W.D. Ark. June 28, 2021); Garland v. Novartis Pharm. Corp., Case No. 3:20-cv-00269

15   (S.D. Ill. 2021).

16           Therefore, Plaintiff’s Motion to Stay (Dkt. 29) IS GRANTED. This case is stayed until

17   Friday, August 13, 2021.

18           IT IS SO ORDERED.

19           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

20   to any party appearing pro se at said party’s last known address.

21           Dated this 9th day of July, 2021.

22

23
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
24


     -2
